UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6542


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BYRON JERMAINE WELTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:10-cr-00136-HMH-1)


Submitted:   June 25, 2015                 Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Byron Jermaine Welton, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Byron Jermaine Welton appeals the district court’s order

denying his motion for a sentence reduction, which Welton filed

pursuant to Fed. R. Crim. P. 35(b).             On appeal, we confine our

review to the issues raised in the Appellant’s brief.              See 4th

Cir. R. 34(b).      Because Welton’s informal brief does not challenge

the   basis   for    the   district   court’s    disposition,   Welton   has

forfeited appellate review of the court’s order.          Accordingly, we

affirm the district court’s judgment.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                      2